Loretta H. Rush, Chief Justice of Indiana
The Clerk of the Court has notified this Court that certain attorneys have failed either to pay the annual registration fee required for them to be licensed to practice law in Indiana or to file an exemption affidavit as contemplated by Indiana Admission and Discipline Rule 2, and/or have failed to make the IOLTA certification required by Indiana Admission and Discipline Rule 2(f). In addition, the Indiana Office of Admissions and Continuing Education (IOACE) has notified the Court that certain attorneys have failed to comply with the continuing legal education requirements of Admission and Discipline Rule 29, sections 3 or 10.
The Court finds that the attorneys listed on Exhibit A, which is attached to and expressly made a part of this order, have not complied with the Admission and Discipline Rules mentioned above, the basis or bases of their noncompliance being listed to the immediate right of each attorney's bar number. Accordingly, this Court finds that such attorneys should be and therefore ARE SUSPENDED from the practice of law in the State of Indiana.
*812Although the suspension is effective as of the date of this order for purposes of the reinstatement procedures that must be followed and/or any reinstatement fees that must be paid for reinstatement, the Court directs that the proscription against the actual practice of law will go into effect at 12:01 a.m. Eastern Daylight Savings Time on Friday, June 28, 2019 . The delay from the date of this order to the suspension date is for the sole purpose of allowing time for copies of this order to be sent, received, and acted upon by the suspended attorneys.
Any attorney whose name appears on Exhibit A may be reinstated by complying with the applicable reinstatement procedures and by paying any applicable penalties. The reinstatement procedure for nonpayment of attorney fees can be found in Indiana Admission and Discipline Rule 2(h). The reinstatement procedure for failure to comply with continuing legal education requirements can be found in Indiana Admission and Discipline Rule 29, section 10(b). These rules can be found at http://www.in.gov/judiciary/rules/ad_dis/index.html.
Certain attorneys may have asked IOACE for extensions of time within which to comply with the Rules governing continuing legal education requirements. If IOACE has decided that sufficient reasons exist to grant an extension, as provided in Admission and Discipline Rule 29, section 8, then the attorney's name will not appear on the list of suspended attorneys attached to this order.
All Justices concur.
Attachment
*813Allen County Elkhart County 2449-43 CLE 33717-20 CLE, Fees, IOLTA Michael Edward Armey Benjamin Alexander Anderson 505 E Washington Blvd 1516 Middlebury St. P.O. Box 11647 Elkhart, Indiana 46516 Fort Wayne, Indiana 46802-3211 Floyd County 34025-02 CLE 30270-22 CLE, Fees, IOLTA Kristin Abbott Giant Derwin Lamont Webb 2845 E. Dupont Rd 815 E. Market St. Fort Wayne, Indiana 46825 New Albany, Indiana 47150 20935-02 CLE Hamilton County Kerry Michael Hultquist 13333 U.S. Hwy. 24 W. 28387-49 CLE, Fees, IOLTA Fort Wayne, Indiana 46814 Carolyn Abbey Miller Burbrink 11555 N. Meridian St. Ste. 450 15026-02 CLE, Fees, IOLTA Carmel, Indiana 46032 David Park Irmscher 110 West Berry Street Suite 2400 10534-36 Fees Fort Wayne, Indiana 46802 Stephen Edward Elsner 12463 Glendurgan Drive Carmel, Indiana 46032 22579-49 CLE Jacque Raynard Wilson 701 S. Clinton St. Suite 112 22350-49 Fees, IOLTA Fort Wayne, Indiana 46802 Stephanie Joanne Fairfield 591 Farnham Dr Westfield, Indiana 46074 Boone County 25960-49 CLE 31719-29 CLE Joshua Blaine Lee Mary Colleen Giles 6796 S 850 E 1950 E. Greyhound Pass Zionsville, Indiana 46077 Suite 18-165 Carmel, Indiana 46033-7730 *8144836-29 CLE Henry County Robert Hugh Irvin 6163-49 Fees, IOLTA 484 E. Carmel Drive #290 Ann Elizabeth Rybolt Carmel, Indiana 46032 130 N. McCullum Street Knightstown, Indiana 46148 30353-49 CLE, Fees, IOLTA Lydia K Johns Howard County 10802 Gettysburg Place 20301-34 Fees, IOLTA Carmel, Indiana 46032 Clinton Allen Paul Jr. 3306 Springdale Drive 18017-49 CLE Kokomo, Indiana 46902 John Michael Joyce 10791 Bittersweet Lane Kosciusko County Fishers, Indiana 46038 19453-53 CLE 17410-45 Fees, IOLTA Scott Joseph Lennox Robert Daniel Kuzman 311 South Buffalo Street P.O. Box 4202 Warsaw, Indiana 46580 Carmel, Indiana 46082 6009-43 CLE Hancock County Robert Earl Reed 200 West Main Street 23707-49 Fees, IOLTA Syracuse, Indiana 46567 Ayeshah Faith Johnson 6999 N Abilene Way Lake County McCordsville, Indiana 46055 31938-45 CLE Hendricks County Shane Patrick Crotty 10115 Ravenwood Dr. 23486-49 Fees, IOLTA St. John, Indiana 46373 Ayoade Opeyeml Adewopo 9144 Summerfield DR Plainfield, IN, Indiana 46168 6815-45 Fees, IOLTA Carmen Alida Fernandez 110 North Broad Street 28410-49 CLE Griffth, Indiana 46319 Brian D. Williams 10383 Homestead Drive Brownsburg, Indiana 46202 *81526422-45 CLE Marion County Arthur Charles Johnson 29136-49 CLE 250 East 90th Drive Dustin Joshua Aponte Merrillville, Indiana 46410 4510 Kessler Lane East Dr. Indianapolis, Indiana 46220 24263-45 CLE, Fees, IOLTA Philip Theodore King 19267-67 Fees, IOLTA 6347 New Hampshire Ave. William Michael Berish Hammond, Indiana 46323 Two Market Square Center 251 E. Ohio St., Ste. 830 Indianapolis, Indiana 46204 25735-45 CLE Jamise Yolanda Perkins 1504 N. Main Street 30288-49 Fees, IOLTA Unit D Ryan McShay Beuoy Crown Point, Indiana 46307 4056 Byram Avenue Indianapolis, Indiana 46208 24033-45 Fees, IOLTA Michael Dimitrios Zaronias 30545-49 CLE 9032 Price Place Aftin R. Brown Highland, Indiana 46322 1111 E 54th St Suite 144 LaPorte County Indianapolis, Indiana 46220 16722-49 CLE Thomas F. Godfrey III 28481-53 CLE 3 Bristol Drive Keirian Antares Brown Michigan City, Indiana 46360 1401 E. New York St Indianapolis, Indiana 46201 Madison County 9576-48 CLE 3352-49 Fees Irma J. Hampton Nave Michael Carl Cook 507 W. 9Th Street One Indiana Square Anderson, Indiana 46016 Suite 1800 Indianapolis, Indiana 46204-4208 *81631008-29 Fees, IOLTA 22067-49 Fees, IOLTA Jennifer Mary Detmer David E. Kress Jr. 8909 Purdue Rd. 9190 Priority Way Suite 500 Suite 300 Indianapolis, Indiana 46268 Indianapolis, Indiana 46240 31302-49 CLE 15406-49 Fees Joshua Alan Flowers Cherry Malichi 4917 Evanston Ave P.O. Box 55291 Indianapolis, Indiana 46205 Indianapolis, Indiana 46205 28620-49 CLE 34280-49 CLE, Fees, IOLTA Matthew Scott Johns Catherine Joan Martin 5254 N. Park Avenue Lilly Technology Center South Indianapolis, Indiana 46220 1555 Harding Street Indianapolis, Indiana 46221 15472-49 Fees, IOLTA Patricia Ann Jones 32685-29 CLE, Fees 6601 N. Olney Street Amelia Dieter McClure Indianapolis, Indiana 46220 142 Handley Street Indianapolis, Indiana 46222 5130-49 Fees, IOLTA James H. Kelly 25699-49 CLE 8828 Depot Drive Nicholas David McGuinness Indianapolis, Indiana 46217 8319 Sobax Dr Indianapolis, Indiana 46268 13909-49 CLE Kraig Alan Kenworthy 34697-30 CLE 1415 Broadway St. Evan Charles McMullen Indianapolis, Indiana 46202-2740 8431 Castlewood Dr Indianapolis, Indiana 46250 5344-49 Fees, IOLTA Harry Kremer Jr. 9797-49 CLE, Fees, IOLTA 7851 Forest Lane Darrow Arthur Owens Indianapolis, Indiana 46240 5555 N. Tacoma Ave. Ste. 104 Indianapolis, Indiana 46220 *81727497-49 CLE, Fees, IOLTA 32186-49 CLE Danuta Bembenista Panich Anthony Michael Vice 111 Monument Circle 2587 S Flat Rock Rd Suite 4600 Bloomington, Indiana 47403 Indianapolis, Indiana 46204 Morgan County 16838-49 Fees, IOLTA Jo Ellen Platt 23629-49 CLE 5345 Deer Creek Drive Jeffrey Karl Kerner Indianapolis, Indiana 46254 217 State Road 67 Martinsville, Indiana 46151 30413-49 CLE, Fees, IOLTA Porter County Allen Michael Reece 135 N. Pennsylvania Street 32821-49 CLE Suite 1100 Iurie Cuciuc Indianapolis, Indiana 46204 1005 Burlington Beach Road Valparaiso, Indiana 46383 14204-49 CLE, Fees, IOLTA Karen Calhoun Turner 16420-46 CLE 6626 E. 75th St. Gary Michael Hartman Suite 200 552 East 700 North Indianapolis, Indiana 46250 Valparaiso, Indiana 46383 33931-49 CLE, Fees, IOLTA 28566-45 CLE, Fees, IOLTA Larry Ernest Wollert II Carrie Lynn Kooi 301 E. Market Street 1289 Brandywine Road 5th Floor West Crown Point, Indiana 46307 Indianapolis, Indiana 46204 Monroe County 6184-64 CLE Larry William Rogers 3189-53 CLE 2801 Bertholet Blvd. Ronald Lee Chapman Suite 301 100 South College Avenue Valparaiso, Indiana 46383 Suite 220 Bloomington, Indiana 47404 *818Steuben County 23168-64 CLE, Fees, IOLTA Ronald Joseph Thoreson 12777-98 Fees, IOLTA 2351 Sweet Briar Lane Michael James Jaicomo Valparaiso, Indiana 46385 75 Lane 205 C Jimmerson Lake St. Joseph County Angola, Indiana 46703 17869-64 Fees, IOLTA Tippecanoe County Jill Renee Bodensteiner University Of Notre Dame 29781-79 Fees, IOLTA 113 Joyce Center Lisa Blythe Capitos Notre Dame, Indiana 46556 810 Elmwood Drive West Lafayette, Indiana 47906 30945-71 CLE Julie Ann Dominiack 10127-79 Fees, IOLTA 2338 Pebble Creek Drive Bruce Lynn McSpadden South Bend, Indiana 46628 7555 N. Gale Street Indianapolis, Indiana 46240 8046-71 Fees, IOLTA Vanderburgh County John Jerome Frese 533 E. Angela Blvd. South Bend, Indiana 46617 4203-82 CLE Charles Richard Collins 101 Plaza East Blvd. 32382-71 CLE Suite 314 Deneal Michaels Kushner Evansville, Indiana 47715 205 West Jefferson Blvd Suite 300 PO Box 4156 138-82 CLE, Fees, IOLTA South Bend, Indiana 46634 Robert Lee Simpkins 740 South Meadow Road Evansville, Indiana 47714 30019-71 Fees, IOLTA John Jerome McDermott IV 16230-82 Fees, IOLTA 54682 Burdette Street South Bend, Indiana 46637 Andrew Scott Ward 9515 Seib Road Suite B Evansville, Indiana 47725 *81919948-82 CLE 34992-86 Fees Jerome Albert Ziemer Jr. Jessica Rene Andress 7180 Olive Street 2233 Miamisburg Centerville Road Evansville, Indiana 47715 Dayton, Ohio 45459 Warrick County 15122-49 CLE 21409-82 Fees Margaret Helen Wade Arter Matthew Jason Taylor P.O. Box 106 8767 Angel Drive Claremont, California 91711-0106 Newburgh, Indiana 47630 30513-53 Fees, IOLTA Wayne County Gulomjon Azimov 1191 Randol Ave 28192-89 Fees, IOLTA San Jose, California 95126 Jayne Jones Barstow 3398 Mattie Harris Road Centerville, Indiana 47330 31875-53 Fees, IOLTA Jordan Keith Baker 4056 Brooks Court 9378-89 CLE Pleasanton, California 94588 Thomas Stuart Milligan 2030 Chester Blvd. Richmond, Indiana 47374 27654-29 CLE Tracey Michelle Bankhead White County 839 E. Isabella Avenue Muskegon, Michigan 49442 32327-91 CLE Matthew Eric Buehler 5986 E. Pierce Rd 18342-49 Fees, IOLTA Monticello, Indiana 47960 James Anthony Bax 211 North Broadway Suite 2300 Other St. Louis, Missouri 63102 32313-46 CLE Suzanne Marie Alton de Eraso 14503-45 Fees, IOLTA 1440 North Maplewood Avenue Patrick Blaine Blankenship Unit 1S 2400 E Crooked Lake Club Blvd Chicago, Illinois 60622 Eustis, Florida 32726 *8203938-71 CLE 27789-76 Fees, IOLTA Gregory John Boyajian Jennifer Lynn Copland 4384 Geislers Court 11356 Sandy Creek Dr. Bloomfield Hills, Michigan 48301 South Lyon, Michigan 48178 14787-02 Fees, IOLTA 27070-49 Fees, IOLTA Peter Lawrence Brooks Edward Andrew Courtney III 37 Wall Stree #20-P 23 Gabled Pines Place New York, New York 10005 The Woodlands, Texas 77382 3746-98 Fees, IOLTA 28419-45 CLE Raymond Willis Campbell Nathan Edward Curtis 2350 Lathers Road 55 E. Monroe #3400 Beloit, Wisconsin 53511 Chicago, Illinois 60603 29667-45 CLE 16387-49 Fees, IOLTA Phillip Albert Casey Jonathan Michael Davis 22939 Sun River Dr. 12245 Manor Crossing Dr. Frankfort, Illinois 60423 Glen Allen, Virginia 23059 31834-49 Fees, IOLTA 24460-49 CLE Tyler Jon Chasez Michael Kerry Dekruif 2876 South Osceola Avenue 7334 Topanga Canyon Blvd. Orlando, Florida 32806 Suite 200 Canoga Park, California 91303 20188-03 Fees, IOLTA Christina Johnston Cloutier 27812-49 CLE 1572 Saratoga Ln. Samuel Derheimer Glenview, Illinois 60026 3460 14th ST NW Apt 330 Washington, District of Columbia 34414-64 CLE, Fees, IOLTA 20010 Kevin B. Connor 10 S Wacker Dr Ste 2300 Chicago, Illinois 60606 33996-02 Fees Tyler William Dunham 124 E. Main Street Van wert, Ohio 45891 *82131959-48 CLE, Fees, IOLTA 8505-10 Fees, IOLTA Monique Erica Eniero Joseph Leon Hardesty 3510 Corona Circle 400 West Market Street Anchorage, Alaska 99517 Suite 1800 Louisville, Kentucky 40202-3352 17943-49 Fees, IOLTA Renee Ann Faught 7493-98 Fees, IOLTA 1128 Wendy Avenue Robert Eugene Harris Big Bear City, California 92314 P.O. Box 1489 Boulder, Colorado 80306 18634-10 Fees, IOLTA Anthony Kenneth Finaldi 29677-45 Fees, IOLTA 614 West Main Street Shannon Marie Hayes Louisville, Kentucky 40202 3196 Summer View Lane Bozeman, Montana 59715 6940-98 Fees, IOLTA Philip Fougerousse 30940-32 CLE, Fees, IOLTA 1475 Mars St Tamara Michelle Jaggers Merritt Island, Florida 32953 222 N. Columbus Dr. #307 Chicago, Illinois 60601 24064-49 Fees, IOLTA Steven George Googasian 780 Ramsden Run 28629-49 CLE Alpharetta, Georgia 30022 Christin Jane Keeney 610 hillsborough st apt 304 7924-98 Fees, IOLTA Raleigh, North Carolina 27603 Michele Marie Gressel 9277 Centre Pointe Dr Suite 100 32648-53 Fees, IOLTA West Chester, Ohio 45069 Sae Kim 2728 Pomona Drive EAU CLAIRE, Wisconsin 54701 19027-45 CLE Susan Gunty 150 S. Wacker Dr., #2500 27922-03 Fees, IOLTA Chicago, Illinois 60606-4102 Casandra Beth Ann Lane 232 S Riverhills Dr Temple Terrace, Florida 33617 *82229714-10 Fees, IOLTA 32397-45 CLE Natalie Laszkowski Michael Joseph Meyer 358 Elyse Court 424 W. Diversey Parkway Aurora, Ontario Apt. 727 Canada Chicago, Illinois 60614 L4G 2C9 31431-45 Fees, IOLTA 31394-15 CLE Yvette Viatcheslav Mishev Gregory Gilbert Laux 100 N. Riverside Plaza 8227 Millview Drive Chicago, Illinois 60606 Cincinnati, Ohio 45249-2213 24875-49 Fees, IOLTA 24996-49 Fees Michelle Dawn Moree James L. Liggins Jr. 757 North Point Street 277 South Rose Street Apt 3 Suite 5000 San Francisco, California 94109 Kalamazoo, Michigan 49007 10270-49 Fees, IOLTA 22458-49 Fees, IOLTA Anthony Nimmo Michael George Mangarelli 200 West Madison Street 615 Poplar Avenue Suite 3500 Santa Cruz, California 95062 Chicago, Illinois 60606-3417 25223-49 CLE, Fees 13155-98 Fees, IOLTA Wataru Matsuyasu Leslie Nye O'Donnell 57 Evergreen Avenue 6366 W. Prentice Ave. Newton, Massachusetts 02466 Littleton, Colorado 80123 14892-10 Fees, IOLTA 31773-49 Fees, IOLTA Keith Frederick McKinney Sr. Charles Joseph Osborn 123 South 7th Street 17249 286th Road Louisville, Kentucky 40202 Atchison, Kansas 66002 *82315066-10 Fees, IOLTA 1523-79 Fees, IOLTA Jerrold Randall Perchik Lee Jerome Smiertelny 1090 Northchase Pkwy 1285 Northland Drive Suite 150 Mendota Heights, Minnesota 5512 Marietta, Georgia 30067 28072-49 Fees, IOLTA 15248-49 CLE, Fees, IOLTA Craig Peter Smith Jon Linden Praed 600 E. Harrison Street, Room 204 1719 Melbourne Drive Brownsville, Texas 78520 McLean, Virginia 22101 21949-49 CLE, Fees, IOLTA 30816-64 CLE Arland Thomas Stein Marlena Nakia Latoya Ragland 65 East State Street 22744 Lakeshore Drive Suite 1800 Richton Park, Illinois 60471 Columbus, Ohio 43215 22858-36 Fees, IOLTA 15273-34 Fees, IOLTA Ryan Wystan Redmon Brian Joseph Stephenson 1913 Lasso Circle 605 N. Michigan Avenue Columbia, Missouri 65201 4th Floor Chicago, Illinois 60611 26110-39 Fees, IOLTA Heather Elizabeth Rochet 19653-49 Fees, IOLTA 6500 Payton Lane Marc Anthony Topoleski Crestwood, Kentucky 40014 755 W Big Beaver Road Suite 1100 Troy, Michigan 48084 1880-98 CLE Kenneth Lawrence Sales 9300 Shelbyville Road 14678-49 Fees, IOLTA Suite 205 Charles A. Walton Jr. Louisville, Kentucky 40222 3645 Marketplace Boulevard Suite #130-572 East Point, Georgia 30344-5747 12003-89 Fees, IOLTA Brian Dean Scott 907 W Wagner Dr Gilbert, Arizona 85233 *82429543-03 Fees, IOLTA Zachary William Watt 101 E Kennedy Blvd Suite 3700 Tampa, Florida 33602 29088-49 CLE, Fees, IOLTA Andrew Elgin White 7403 Frostwood Cir. Laurel, Maryland 20707 2251-71 CLE Timothy C. Wright 1233 North Philip Road Niles, Michigan 49120